Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-1
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2675
                                                                   Page: 1Page 1 of 11(1 of 11)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                  Filed: June 02, 2020

  Mr. Michael R. Dezsi
  615 Griswold Street
  Suite 1410
  Detroit, MI 48226

  Mr. Andrew Goetz
  United States Attorney's Office
  211 W. Fort Street
  Suite 2001
  Detroit, MI 48226

  Ms. Claire Sobczak
  U.S. Department of Justice
  1400 New York Avenue, N.W.
  Washington, DC 20005

                       Re: Case No. 20-1298, USA v. Waseem Alam
                           Originating Case No. : 2:15-cr-20351-2

  Dear Counsel,

     The court today announced its decision in the above-styled case.

      Enclosed is a copy of the court's opinion together with the judgment which has been entered
  in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                  Yours very truly,

                                                  Deborah S. Hunt, Clerk



                                                  Cathryn Lovely
                                                  Deputy Clerk
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-1
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2676
                                                                   Page: 2Page 2 of 11(2 of 11)



  cc: Mr. David J. Weaver

  Enclosures

  Mandate to issue.
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2677
                                                                   Page: 1Page 3 of 11(3 of 11)



                                  RECOMMENDED FOR PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 20a0171p.06

                      UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT



   UNITED STATES OF AMERICA,                                   ┐
                                      Plaintiff-Appellee,      │
                                                               │
                                                                >        No. 20-1298
          v.                                                   │
                                                               │
                                                               │
   WASEEM ALAM,                                                │
                                   Defendant-Appellant.        │
                                                               │
                                                               ┘

                           Appeal from the United States District Court
                          for the Eastern District of Michigan at Detroit.
                         No. 2:15-cr-20351-2—Sean F. Cox, District Judge.

                                  Decided and Filed: June 2, 2020

                         Before: SUTTON, COOK, and MURPHY, Circuit Judges.
                                     _________________

                                              COUNSEL

  ON BRIEF: Michael R. Dezsi, LAW OFFICE OF MICHAEL R. DEZSI, PLLC, Detroit,
  Michigan, for Appellant. Andrew Goetz, UNITED STATES ATTORNEY’S OFFICE, Detroit,
  Michigan, for Appellee.
                                        _________________

                                               OPINION
                                        _________________

         SUTTON, Circuit Judge. Like many Americans in poor health, 64-year-old Waseem
  Alam has legitimate fears about the health risks created by the COVID-19 pandemic. And like
  many inmates, he has ample reason to fear that a prison exacerbates those risks. But when Alam
  moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A), he failed to invoke all of the
  options for obtaining relief from the prison. Alam asks us to overlook that reality by finding the
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2678
                                                                   Page: 2Page 4 of 11(4 of 11)


   No. 20-1298                              United States v. Alam                              Page 2


  requirement non-mandatory or by fashioning an exception of our own.                But because this
  exhaustion requirement serves valuable purposes (there is no other way to ensure an orderly
  processing of applications for early release) and because it is mandatory (there is no exception
  for some compassionate-release requests over others), we must enforce it. We affirm the district
  court’s dismissal of Alam’s request without prejudice to filing a new one.

         In 2016, Alam pleaded guilty to conspiracy to commit health care and wire fraud for his
  role in a roughly $8,000,000 Medicare kickback scheme. He received a 101-month sentence and
  has served about half of it. Alam suffers from obesity, poorly controlled diabetes, sleep apnea,
  and coronary artery disease. And he has kidney stones and bladder issues.

         On March 25, Alam sent a letter to the prison warden requesting compassionate release.
  But he didn’t wait for a response. Ten days later, on April 4, Alam moved for emergency relief
  in federal court.     The government pointed out that Alam had not complied with the
  compassionate-release     statute’s    administrative    exhaustion     requirement,    18    U.S.C.
  § 3582(c)(1)(A). The district court responded that the requirement was obligatory and dismissed
  Alam’s claims without prejudice. Alam appealed.

         By statute, a federal court “may not modify a term of imprisonment once it has been
  imposed.” 18 U.S.C. § 3582(c). But that rule comes with a few exceptions, one of which
  permits compassionate release. The request may come through a motion in federal court filed by
  the Director of the Bureau of Prisons. Id. § 3582(c)(1)(A). Or it may come through a motion
  filed by the inmate after he has “fully exhausted all administrative rights to appeal a failure of the
  Bureau of Prisons to bring a motion on the [prisoner]’s behalf” or after “the lapse of 30 days
  from the receipt of such a request by the warden of the [prisoner]’s facility, whichever is earlier.”
  Id. After “considering the factors set forth in section 3553(a),” a court may reduce the prisoner’s
  sentence if it finds that “extraordinary and compelling reasons warrant such a reduction” or if the
  “[prisoner] is at least 70 years of age,” has “served at least 30 years,” and meets certain other
  conditions. Id.

         Alam seeks compassionate release under § 3582(c)(1)(A). But he can’t square that
  request with the terms of the statute. The Director of the Bureau of Prisons did not move for
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2679
                                                                   Page: 3Page 5 of 11(5 of 11)


   No. 20-1298                                United States v. Alam                             Page 3


  compassionate release. And Alam has not exhausted his administrative appeals because he
  waited just 10 days after the warden’s receipt of his request to file his motion in federal court,
  not the required 30 days.

            That leaves two questions.        Does Alam’s failure to satisfy the § 3582(c)(1)(A)
  administrative exhaustion requirement deprive federal courts of subject-matter jurisdiction to
  hear his case? If not, may we excuse Alam’s failure to satisfy that requirement over the
  government’s timely objections?

            Alam’s failure to satisfy this administrative exhaustion requirement does not deprive us
  of subject-matter jurisdiction. The Supreme Court has worked over the last decade or so to
  distinguish between jurisdictional rules (that bear on the competence of courts to hear a claim)
  and non-jurisdictional mandatory rules (that do not). See Arbaugh v. Y & H Corp., 546 U.S. 500,
  516 (2006). The two rules differ in key respects. Chief among them: Courts must raise
  jurisdictional defects on their own initiative and may not overlook them even if the parties forfeit
  or waive challenges to them. See Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). By contrast,
  mandatory claim-processing rules bind the courts only when properly asserted and not forfeited.
  See Eberhart v. United States, 546 U.S. 12, 19 (2005) (per curiam).

            It’s “usually a mistake” to “treat a statutory limit on our power as a statutory limit on our
  subject-matter jurisdiction,” United States v. Marshall, 954 F.3d 823, 826 (6th Cir. 2020).
  A prescription limits our subject-matter jurisdiction only if “the Legislature clearly states that
  [the] prescription counts as jurisdictional.” Fort Bend County v. Davis, 139 S. Ct. 1843, 1850
  (2019).

            Nothing in this administrative exhaustion requirement clearly limits our jurisdiction. It
  merely imposes a requirement on prisoners before they may move on their own behalf: They
  must “fully exhaust[] all administrative rights” or else they must wait for 30 days after the
  warden’s “receipt of [their] request.”        18 U.S.C. § 3582(c)(1)(A).      That language neither
  “speak[s] in jurisdictional terms” nor “refer[s] in any way to the jurisdiction” of the courts.
  Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394 (1982). In appearance, the provision
  looks like a claim-processing rule, and in operation it acts like one.
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2680
                                                                   Page: 4Page 6 of 11(6 of 11)


   No. 20-1298                             United States v. Alam                             Page 4


            The Supreme Court’s “interpretation of similar provisions” supports this view. Reed
  Elsevier, Inc. v. Muchnick, 559 U.S. 154, 168 (2010). This exhaustion requirement in material
  ways mimics Title VII’s requirement, which is non-jurisdictional. Fort Bend, 139 S. Ct. at 1847,
  1851–52. Title VII requires claimants to present their claims to the EEOC so that the agency
  may decide whether to take legal action on their behalf. See id. Only after the EEOC elects not
  to act—or after 180 days pass—may the claimant proceed to federal court. Id. So too here. And
  so too in other cases. See Woodford v. Ngo, 548 U.S. 81, 101 (2006) (holding non-jurisdictional
  the PLRA’s administrative exhaustion requirement); see also EPA v. EME Homer City
  Generation, L.P., 572 U.S. 489, 511–12 (2014) (holding non-jurisdictional the requirement that
  Clean Air Act plaintiffs object with reasonable specificity to a rule during that rule’s public
  comment period); Reed Elsevier, 559 U.S. at 163–65 (holding non-jurisdictional the requirement
  that Copyright Act plaintiffs register their copyrights before bringing an infringement action).

            Even though this exhaustion requirement does not implicate our subject-matter
  jurisdiction, it remains a mandatory condition. If the Director of the Bureau of Prisons does not
  move for compassionate release, a prisoner may take his claim to court only by moving for it on
  his own behalf. To do that, he must “fully exhaust[] all administrative rights to appeal” with the
  prison or wait 30 days after his first request to the prison. 18 U.S.C. § 3582(c)(1)(A).

            When “properly invoked,” mandatory claim-processing rules “must be enforced.”
  Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017). Ross v. Blake illustrates
  the point. 136 S. Ct. 1850 (2016). It rejected the idea that courts could create a “special
  circumstances” exception to the PLRA’s exhaustion requirement.             Id. at 1856.    Because
  “Congress sets the rules” when it comes to statutory exhaustion requirements, the judiciary has a
  role to play in exception-crafting “only if Congress wants [it] to.” Id. at 1857. Nothing in
  § 3582(c)(1)(A) suggests the possibility of judge-made exceptions.

            Nor can Alam show that exceptions to mandatory claim-processing rules—waiver or
  forfeiture—apply here. See United States v. Cotton, 535 U.S. 625, 630 (2002). The government
  timely objected to Alam’s failure to exhaust at every available opportunity. And with good
  reason:     It wants to implement an orderly system for reviewing compassionate-release
  applications, not one that incentivizes line jumping.
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2681
                                                                   Page: 5Page 7 of 11(7 of 11)


   No. 20-1298                            United States v. Alam                             Page 5


         Alam pushes back that the exhaustion requirement is not mandatory because it does not
  contain language like “no action shall be brought” common to many mandatory claim-processing
  rules. But a sufficient explanation for a mandatory rule is not a necessary one. The language
  Congress used is quite mandatory anyway. It says a “court may not” grant relief without
  complying with the exhaustion requirement, 18 U.S.C. § 3582(c), and thus operates as an
  “unyielding procedural requirement[],” United States v. Dowl, 956 F.3d 904, 908 (6th Cir. 2020)
  (per curiam).

         Alam adds that the exhaustion requirement in § 3582(c)(1)(A), unlike the § 1997e(a)
  exhaustion requirement contained in the PLRA, does not limit itself to administrative remedies
  “available” to prisoners. 42 U.S.C. § 1997e(a); cf. Ross, 136 S. Ct. at 1858–62. That, he says,
  shows Congress did not mean to require exhaustion in all compassionate-release cases. But there
  is a distinction between the statutes in this respect. Prisoners who seek compassionate release
  have the option to take their claim to federal court within 30 days, no matter the appeals
  available to them. Prisoners lack that luxury under the PLRA.

         Alam notes that another provision, 18 U.S.C. § 3582(c)(2), authorizes prisoners to seek a
  sentence reduction without administrative exhaustion. He’s right. But why that helps him
  remains unclear. The neighboring provision applies to prisoners who had their sentence set
  based on a subsequently lowered sentencing range. Courts will have little trouble determining
  whether prisoners are eligible for resentencing under that provision; they need only compare the
  prisoner’s presentence report and current guidelines range.         By contrast, eligibility for
  compassionate release turns on harder-to-parse considerations that benefit from greater
  ventilation. The absence of an exhaustion requirement in § 3582(c)(2) in truth hurts Alam’s
  case. It shows that, when exhaustion is not needed, Congress knows how to omit it.

         Alam insists that the backdrop to § 3582(c)(1)(A) suggests that Congress wished to make
  compassionate release available to a broader group of inmates. Prior to 2018, it is true, only the
  Director of the Bureau of Prisons could move for compassionate release. The First Step Act
  changed that. See First Step Act of 2018, § 603, Pub. L. No. 115-391, 132 Stat. 5239. It
  amended § 3582(c) to allow prisoners to move for compassionate release on their own behalf.
  No one contests that Congress made this change to increase access to compassionate release.
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2682
                                                                   Page: 6Page 8 of 11(8 of 11)


   No. 20-1298                            United States v. Alam                             Page 6


  But it does not follow that Congress meant to excuse prisoners’ failure to follow an exhaustion
  requirement that it deliberately added in the same amendment.

         Noting that the Supreme Court has reserved the question whether “equitable exceptions”
  may “ever” apply to “mandatory claim-processing rules,” Fort Bend, 139 S. Ct. at 1849 n.5
  (quotation omitted), Alam requests that we innovate an equitable exception to this requirement to
  account for irreparable harm or futility. But the norm is to follow a mandatory rule unless the
  statutory exceptions apply. See Hamer, 138 S. Ct. at 17; Manrique v. United States, 137 S. Ct.
  1266, 1271–72 (2017); Ross, 136 S. Ct. at 1856–57; Eberhart, 546 U.S. at 19 (per curiam).

         McKart v. United States, 395 U.S. 185, 193–97 (1969), and McCarthy v. Madigan,
  503 U.S. 140, 147–48 (1992), do not alter this conclusion. They involve judge-made exceptions
  to judge-made exhaustion doctrines. Those are birds of a different feather. See Ross, 136 S. Ct.
  at 1857. And Alam’s reliance on Shalala v. Illinois Council on Long Term Care, Inc., 529 U.S.
  1 (2000), hurts his cause.    That case declined to read atextual exceptions into a statutory
  requirement. Id. at 11–14. And the Court has subsequently cited that case for the proposition
  that courts may not “add unwritten limits” into administrative exhaustion requirements. Ross,
  136 S. Ct. at 1857.

         Even if federal courts possessed a general power to create equitable carveouts to statutory
  exhaustion requirements, Alam does not show why an exception would make sense in the
  context of this statute. Remember that Congress made compassionate release available only to
  elderly prisoners and those with “extraordinary and compelling” reasons for release. 18 U.S.C.
  § 3582(c)(1)(A). For such prisoners, time usually will be of the essence. That would make
  nearly every prisoner eligible to invoke “irreparable harm” and eligible to jump the line of
  applications—making the process less fair, not more fair.

         Appending a futility requirement does not improve things. How could we divine whether
  the Bureau of Prisons may wish to act on any given petition? And, in any event, why must we
  assume that the Bureau of Prisons’ failure to act would render the act of waiting “futile”? Speed
  matters, yes. But accuracy matters too. Preventing prisoners from charging straight to federal
  court serves important purposes. It ensures that the prison administrators can prioritize the most
Case 2:15-cr-20351-SFC-MKM
              Case: 20-1298 ECF
                            Document:
                                No. 343
                                      16-2
                                         filed Filed:
                                               06/02/20
                                                      06/02/2020
                                                           PageID.2683
                                                                   Page: 7Page 9 of 11(9 of 11)


   No. 20-1298                              United States v. Alam                             Page 7


  urgent claims. And it ensures that they can investigate the gravity of the conditions supporting
  compassionate release and the likelihood that the conditions will persist. These are not interests
  we should lightly dismiss or re-prioritize.

         Just one published decision of a federal court of appeals has faced a circumstance in
  which a prisoner failed to comply with the § 3582(c)(1)(A) administrative exhaustion
  requirement. That court found the omission a “glaring roadblock foreclosing compassionate
  release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). We agree.

         Alam counters that this pandemic is unprecedented. Fair enough. Diseases with the
  morbidity of COVID-19 arise only occasionally. But it is not clear which way that cuts. By
  creating a compassionate-release option in the First Step Act, Congress gave inmates an option
  to seek early release on health grounds. The seriousness of COVID-19 and its spread in many
  prisons make it all the more imperative that the prisons have authority to process these
  applications fairly and with due regard for the seriousness of each inmate’s risk. Free-floating
  exceptions to the rule, available to anyone willing to go to federal court first, will not help that
  cause. Recall that inmates can identify the ongoing public health crisis in their initial petition to
  their wardens. If that doesn’t work, prisoners can pursue administrative review. If that also
  comes up short (or if 30 days pass), prisoners have the option to go to federal court. Thirty days
  hardly rises to the level of “an unreasonable or indefinite timeframe.” McCarthy, 503 U.S. at
  147.

         Nor have the political branches been insensitive in responding to the COVID-19
  pandemic. The CARES Act expands the power of the Bureau of Prisons to “place a prisoner in
  home confinement” as an alternative to compassionate release. Coronavirus Aid, Relief, and
  Economic Security Act (CARES Act), § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281 (Mar.
  27, 2020). And the Attorney General has instructed the Bureau of Prisons to make the most of
  this expanded power by placing in home confinement “all inmates whom [the Bureau] deem[s]
  suitable candidates.” Increasing Use of Home Confinement at Institutions Most Affected by
  COVID-19, Office of the Attorney General (Apr. 3, 2020). The system is working as it should.
  A policy problem appeared, and policy solutions emerged.
Case 2:15-cr-20351-SFC-MKM
               Case: 20-1298 ECF
                              Document:
                                 No. 34316-2
                                          filed 06/02/20
                                                Filed: 06/02/2020
                                                           PageID.2684
                                                                   Page: Page
                                                                         8    10 of (10
                                                                                    11 of 11)


   No. 20-1298                             United States v. Alam                             Page 8


         One final question: What should we do with Alam’s untimely motion? We conclude that
  we should dismiss it without prejudice. The Supreme Court has previously applied this remedy
  in cases where parties filed in court before waiting out a statutorily required non-adversarial
  window. See, e.g., Hallstrom v. Tillamook County, 493 U.S. 20, 33 (1989). We have done the
  same in cases where parties failed to exhaust. See, e.g., S.E. v. Grant Cty. Bd. of Educ., 544 F.3d
  633, 642–43 (6th Cir. 2008); Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999). This
  approach comports with the general rule that we must strictly enforce statutory limits on the
  timing of a claim’s filing. See Carlisle v. United States, 517 U.S. 416, 433 (1996). And it makes
  plenty of sense on its own terms. If (rather than dismissing) we sat on untimely compassionate
  release motions until the 30-day window ran its course, we could end up reviewing stale
  motions. Better to have Alam refile with the benefit of whatever additional insight he may have
  gleaned.

         We affirm the dismissal of Alam’s motion without prejudice.
Case 2:15-cr-20351-SFC-MKM
               Case: 20-1298 ECF
                              Document:
                                 No. 34316-3
                                          filed 06/02/20
                                                Filed: 06/02/2020
                                                           PageID.2685
                                                                   Page: Page
                                                                         1    11 of (11
                                                                                    11 of 11)



                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT

                                                No. 20-1298


   UNITED STATES OF AMERICA,
          Plaintiff - Appellee,
                                                                                     FILED
                                                                                  Jun 02, 2020
          v.                                                                  DEBORAH S. HUNT, Clerk

   WASEEM ALAM,
          Defendant - Appellant.



                        Before: SUTTON, COOK, and MURPHY, Circuit Judges.

                                           JUDGMENT
                              On Appeal from the United States District Court
                               for the Eastern District of Michigan at Detroit.

          THIS CAUSE was heard on the record from the district court and was submitted on the briefs
  without oral argument.

         IN CONSIDERATION THEREOF, it is ORDERED that the district court’s dismissal of Waseem
  Alam’s motion for compassion release under 18 U.S.C. § 3582(c)(1)(A) is AFFIRMED without
  prejudice.


                                                  ENTERED BY ORDER OF THE COURT




                                                  Deborah S. Hunt, Clerk
